DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 9, 11, and 12 are rejected under 35 U.S.C. 102a1 as being anticipated by Guwang et al. (U.S. 2012/0060595A1).
Guwang discloses “As a result, up until now no satisfactory solution has been proposed to carry out a reliable compensation of the various shifts from the absolute reference value of the signal supplied by a piezoelectric pressure sensor which simultaneously suppresses the low-frequency signal variations, corrects the square-wave or progressive drifts of the reference value, does not need the addition of electronic circuits to complement the charge amplifier, is compatible with the operation of a piston engine such as an internal combustion engine, in particular where there are abrupt and significant variations in amplitude and frequency from one cycle to the next, such as those due to pyroelectricity, and is simple and inexpensive to implement.  The object of the invention is to solve this problem.  The object of the invention is therefore to propose a method and a circuit for processing a signal supplied by a piezoelectric sensor which enables compensation having the properties mentioned above to be carried out.” (¶0013-¶0015) and “The processing circuit according to the invention also comprises a compensation circuit 17 forming a closed-loop servo control. This compensation circuit 17 receives the (voltage) output signal from the output 15 of the charge amplifier. The compensation circuit 17 supplies a corrective voltage signal Ucorr to an output 18 which is connected to a terminal of a series resistor 19 whereof the other terminal is connected to the input 13 of the charge amplifier receiving the signal supplied by the sensor 10. The resistor 19, of value R, transforms the corrective voltage signal Ucorr into a corrective intensity signal Icorr which is added to the signal supplied by the sensor 10 and allows its undesirable variations in absolute value to be compensated.” (¶0058).
Regarding Claim 1, Guwang teaches: 
A pressure detection signal processing device (Fig. 1) which performs signal processing on an output signal (¶0063; “the current value S(t) of the signal S”) of a pressure sensor that comprises a piezoelectric element (Fig. 1, 10);  producing an electric charge corresponding to a received pressure (“A method and a circuit for processing a signal supplied by a piezoelectric sensor (10) indicating the cylinder pressure of a piston engine such as a heat engine.”; abstract), comprising: 
a charge amplifier (Fig. 1, 12; “a charge amplifier comprising, in the first embodiment shown in FIG. 1, a high-gain inverting operational amplifier 12 and a capacitive feedback element 16 of capacitance C. “; ¶0055) which accumulates the electric charge and outputs a corresponding voltage signal; 
a drift component extraction unit (Fig. 1, compensation circuit 17);which extracts a drift component (¶0066; “absolute value ΔS”; also ¶0004; “The undesirable variations in the absolute value of the signal supplied by the sensor comprise shifts in the value of the continuous component, and these shifts may be DRIFTS in the minimum value, in the form of successive square-wave forms, or even change continuously over time, for example by an affine function or by at least one low-frequency component.”) of the piezoelectric element by performing differential processing (¶0064; “During the second step 32, the variation .DELTA.S in the output signal S is calculated from the current value S(t) at the moment t of the clock edge and one of the previous values of the signal S, called S(t-.alpha.T), which is stored in the circular buffer 21 for a clock edge closest to the value t-.alpha.T, where T is a natural integer and .alpha. is a rational number between 0 and 1.”) on the voltage signal (¶0058; “The processing circuit according to the invention also comprises a compensation circuit 17 forming a closed-loop servo control. This compensation circuit 17 receives the (voltage) output signal from the output 15 of the charge amplifier.); 
and a drift correction unit (Fig. 1, “compensation circuit 17”) which generates a correction signal  (Fig. 1, ¶0067; “corrective signal Corr”) for removing the extracted drift component (¶0058, “undesirable variations in absolute value”) and feeds the correction signal back to an input side of the charge amplifier (¶0058; “The compensation circuit 17 supplies a corrective voltage signal Ucorr to an output 18 which is connected to a terminal of a series resistor 19 whereof the other terminal is connected to the input 13 of the charge amplifier receiving the signal supplied by the sensor 10. The resistor 19, of value R, transforms the corrective voltage signal Ucorr into a corrective intensity signal Icorr which is added to the signal supplied by the sensor 10 and allows its undesirable variations in absolute value to be compensated ”.

Regarding Claim 3, Guwang further teaches: wherein the drift correction unit comprises: a first difference calculation unit (Fig. 1, compensation circuit 17”) which calculates a first difference between a first target value (¶0065; “a predetermined comparison value V which is stored in the memory 25”) set previously and the extracted drift component (¶0065; “During the third step 33, the absolute value |.DELTA.S| of this variation is compared with a predetermined comparison value V which is stored in the memory 25.”; and -9-Customer No.: 31561 Docket No.: 105665-US-1376-PCTApplication No.: TBAa correction processing unit (Fig. 1, compensation circuit 17) which generates the correction signal (¶0058; “Icorr”) corresponding to the first difference (¶0066, responsive to first difference less than the comparison value V, the correction processing is executed) and feeds the correction signal back to the input side of the charge amplifier (Fig. 1, Icorr is fed back to the charge amplifier 12).


Regarding Claim 8, Guwang further teaches: wherein the charge amplifier comprises an operational amplifier (Fig. 1, “a high-gain inverting operational amplifier 12”) which is in negative feedback connection to a capacitor  (Fig. 1, item 16; “a capacitive feedback element 16 of capacitance C.” ¶0055.  Note prior art circuit configuration is the same as applicant’s circuit configuration Fig. 5 and ¶0041 of applicant’s originally filed disclosure “In10 addition, the charge amplifier 210 may have a configuration in which only the capacitor 214 is in negative feedback connection to the operational amplifier 211.”).

Regarding Claim 9, Guwang further teaches: An engine control system, comprising: the pressure detection signal processing device according to claim 1, and a control unit which controls an engine based on an output signal from the pressure detection signal processing device. (¶0059; “The voltage signal supplied by the charge amplifier at the output 15 is thus compensated and delivered at an output 28 of the processing circuit, allowing it to be utilized in connection with other external systems, for example electronics for managing operation of the engine.”).

Regarding Claim 11, Guwang teaches: 
A non-transitory computer readable recording medium (Fig. 1-2, ¶0061, “at least one read-only memory 25 and at least one random access memory 26…”) storing a program for achieving, in a pressure detection signal processing device (Fig. 1) which performs signal processing on an output signal of a pressure sensor comprising a piezoelectric element (Fig. 1, 10) producing an electric charge corresponding to a received pressure (“A method and a circuit for processing a signal supplied by a piezoelectric sensor (10) indicating the cylinder pressure of a piston engine such as a heat engine.”; abstract),, 
an extraction function (Fig. 2) for extracting a drift component (¶0066; “absolute value ΔS”; also ¶0004; “The undesirable variations in the absolute value of the signal supplied by the sensor comprise shifts in the value of the continuous component, and these shifts may be DRIFTS in the minimum value, in the form of successive square-wave forms, or even change continuously over time, for example by an affine function or by at least one low-frequency component.”) of the piezoelectric element by performing differential processing (¶0064; “During the second step 32, the variation .DELTA.S in the output signal S is calculated from the current value S(t) at the moment t of the clock edge and one of the previous values of the signal S, called S(t-.alpha.T), which is stored in the circular buffer 21 for a clock edge closest to the value t-.alpha.T, where T is a natural integer and .alpha. is a rational number between 0 and 1.”) on a voltage signal  (¶0058; “The processing circuit according to the invention also comprises a compensation circuit 17 forming a closed-loop servo control. This compensation circuit 17 receives the (voltage) output signal from the output 15 of the charge amplifier.) from a charge amplifier  (Fig. 1, 12; “a charge amplifier comprising, in the first embodiment shown in FIG. 1, a high-gain inverting operational amplifier 12 and a capacitive feedback element 16 of capacitance C. “; ¶0055) which accumulates the electric charge and outputs the corresponding voltage signal; 
and a correction function (Fig. 2 executed by drift correction unit (17) shown in Fig. 1); for generating a correction signal  (Fig. 1, ¶0058 and ¶0067; “Icorr”) for removing the extracted drift component (¶0058, “undesirable variations in absolute value”), and feeding the correction signal back to an input side of the charge amplifier (¶0058; “The compensation circuit 17 supplies a corrective voltage signal Ucorr to an output 18 which is connected to a terminal of a series resistor 19 whereof the other terminal is connected to the input 13 of the charge amplifier receiving the signal supplied by the sensor 10. The resistor 19, of value R, transforms the corrective voltage signal Ucorr into a corrective intensity signal Icorr which is added to the signal supplied by the sensor 10 and allows its undesirable variations in absolute value to be compensated ”.

Regarding Claim 12, Guwang further teaches: wherein the correction function (Fig. 2) comprises: a difference calculation function for calculating a difference between a target value set previously and the drift component extracted by the extraction function (Fig. 2, Step 33); and a correction processing function (Fig. 2, steps 34-37 and 40) for feeding the correction signal  (Fig. 1, ¶0058 and ¶0067; “Icorr”) corresponding to the difference (¶0066, responsive to first difference less than the comparison value V, the correction processing is executed) back to the input side of the charge amplifier (Fig. 1, Icorr is fed back to the charge amplifier 12).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guwang et al. (U.S. 2012/0060595A1) in view of Nakamura et al. (U.S. 2019/0086281A1; note PCT Publication Date 09/19/2018).
Regarding Claim 6, Guwang teaches all the elements of Claim 1 as indicate above.  Guwang does not explicitly teach: wherein a slice unit which suppresses an input signal exceeding a predetermined value to the predetermined value (¶0072+; Clip Circuit; “In some cases, an engine combustion pressure sensor for a vehicle, as the piezoelectric sensor, is required to have an output voltage clip function. This is a function of performing voltage clip control to the voltage exceeding an upper limit voltage and a lower limit voltage that have been predetermined and causing the sensor to output a voltage within a range from the lower limit to the upper limit of the voltage, the function being used for fault diagnosis of the sensor.”) is arranged in a front stage of the differential processing unit and/or a front stage of the second low-pass filter.
Nakamura discloses “The present invention relates to a piezoelectric sensor that measures a physical amount by a piezoelectric element, integrates a current signal of the measurement result, and amplifies and outputs thereof.” (¶0001) and “It is necessary to suppress variations in measurement sensitivity of the output signal Vout of the piezoelectric sensor in each product as small as possible.” (¶0012). And “Moreover, a piezoelectric sensor according to the present invention includes: a piezoelectric element for detecting a pressure; an integrating circuit that integrates a current signal outputted from the piezoelectric element to convert the current signal into a voltage signal; an amplifier circuit that amplifies an output from the integrating circuit to output thereof to outside; a reference voltage source that prescribes an offset voltage of an output signal outputted from the amplifier circuit; a clip circuit for limiting an output from the amplifier circuit within a prescribed range; a writable memory that stores information for setting a clip voltage of the clip circuit; and a writing terminal for writing the information to the memory, wherein the integrating circuit, the amplifier circuit, the reference voltage source, the clip circuit and the memory are contained in a single integrated circuit.” (¶0025)
Nakamura teaches: wherein a slice unit (¶0072+ and Fig. 11b, “Clip Circuit”), which suppresses an input signal exceeding a predetermined value to the predetermined value is arranged in a front stage of the differential processing unit (Fig. 11b, clip circuit is located immediately downstream of a charge amplifier circuit) in order to control the voltage from the charge amplifier within a predetermined range and additionally monitor the piezoelectric sensor for abnormal situations such as a fault in the sensor or a cable disconnection.





Claims 2, 4-5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Guwang et al. (U.S. 2012/0060595A1) in view of Oomi (U.S. 2013/0275070A1).
Guwang discloses “As a result, up until now no satisfactory solution has been proposed to carry out a reliable compensation of the various shifts from the absolute reference value of the signal supplied by a piezoelectric pressure sensor which simultaneously suppresses the low-frequency signal variations, corrects the square-wave or progressive drifts of the reference value, does not need the addition of electronic circuits to complement the charge amplifier, is compatible with the operation of a piston engine such as an internal combustion engine, in particular where there are abrupt and significant variations in amplitude and frequency from one cycle to the next, such as those due to pyroelectricity, and is simple and inexpensive to implement.  The object of the invention is to solve this problem.  The object of the invention is therefore to propose a method and a circuit for processing a signal supplied by a piezoelectric sensor which enables compensation having the properties mentioned above to be carried out.” (¶0013-¶0015) and “The processing circuit according to the invention also comprises a compensation circuit 17 forming a closed-loop servo control. This compensation circuit 17 receives the (voltage) output signal from the output 15 of the charge amplifier. The compensation circuit 17 supplies a corrective voltage signal Ucorr to an output 18 which is connected to a terminal of a series resistor 19 whereof the other terminal is connected to the input 13 of the charge amplifier receiving the signal supplied by the sensor 10. The resistor 19, of value R, transforms the corrective voltage signal Ucorr into a corrective intensity signal Icorr which is added to the signal supplied by the sensor 10 and allows its undesirable variations in absolute value to be compensated.” (¶0058).
Regarding Claim 2, Guwang teaches: wherein the drift component extraction unit (Fig. 1, compensation circuit 17) comprises: a differential processing unit (Fig. 1, compensation circuit 17) which performs the differential processing (¶0064; “During the second step 32, the variation .DELTA.S in the output signal S is calculated from the current value S(t) at the moment t of the clock edge and one of the previous values of the signal S, called S(t-.alpha.T), which is stored in the circular buffer 21 for a clock edge closest to the value t-.alpha.T, where T is a natural integer and .alpha. is a rational number between 0 and 1.”) on the voltage signal (¶0058; “The processing circuit according to the invention also comprises a compensation circuit 17 forming a closed-loop servo control. This compensation circuit 17 receives the (voltage) output signal from the output 15 of the charge amplifier.)
Guwang does not explicitly teach: and a low-pass filter which extracts a component in a predetermined low frequency band of the signal subjected to the differential processing
Oomi discloses “An electronic control system includes a microcomputer and a signal processing circuit, and receives output signals of an in-cylinder pressure sensor and a crank angle sensor. The output signal of the pressure sensor indicates an output voltage of a piezoelectric transducer and a reference voltage. The signal processing circuit includes a hold circuit and a differential amplifier circuit.” (Abstract) and “It is therefore an object to provide an electronic control system, which realizes correction of a drift of an output voltage of an in-cylinder pressure sensor.” (¶0008) and “The pressure signal input circuit 18 includes a buffer circuit 21, which is formed in a voltage follower circuit by an operational amplifier 20, a low-pass filter, which is formed of a resistor 22 and a capacitor 23, and a drift correction circuit 24. The microcomputer 9 includes a CPU 25, a RAM 26, a ROM 27 and an A/D conversion circuit 28.” (¶0025).
Oomi teaches: and a low-pass filter (Fig. 2-3, “a low-pass filter, which is formed of a resistor 22 and a capacitor 23”) which extracts a component in a predetermined low frequency band of the signal (i.e. output voltage of the in-cylinder piezoelectric pressure sensor) subjected to the differential Fig. 2-3, 0022; “differentiation circuit 12”) processing, in order to remove unnecessary frequency components such as unwanted noises before inputting the pressure signal into an ECU for subsequent pressure signal drift correction processing.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the in-cylinder piezoelectric pressure sensor signal processing system of Guwang to incorporate the teachings of Oomi to include a low-pass filter which extracts a component in a predetermined low frequency band of the signal subjected to the differential processing in order to remove unnecessary frequency components such as unwanted noises before inputting the pressure signal into an ECU for subsequent pressure signal drift correction processing.

Regarding Claim 4, Guwang further teaches: a second difference calculation unit which calculates a second difference between a second target value set previously and the signal; and a proportional processing unit which outputs a proportional signal obtained by performing proportional processing on the second difference, wherein the correction processing unit generates the correction signal corresponding to an addition signal obtained by adding the proportional signal to the first difference and feeds the correction signal back to the input side of the charge amplifier. (¶0068; “This step of calculating the value of the corrective signal Corr may take various embodiments. Preferably, advantageously and according to the invention, this calculation is performed by a PID (proportional integral derivative) controller which receives the current value S(t) as an input, calculates the error with respect to the reference value Sr and makes a PID adjustment of this error. It should be noted that the corrective signal Corr is a digital voltage signal.”.  In other words, Guwang calculates a difference (error) between current signal value S(t) and a reference value Sr and processes the difference separately through each of a Proportional (P), Integral (I), and Derivative (D) based correction unit in order to determine the optimal value of the corrective signal Corr (which is the basis for the correction signal Icorr that is fed back to the input side of the piezoelectric pressure sensor charge amplifier (Fig. 1, 12)) in order that “detection of the undesirable shifts of all kinds that may be found in the absolute value of the signal supplied by the sensor is much more reliable, and compensation by the servo control, which is kept active during all phases of the signal in which it can correct these undesirable shifts, is also more reliable” (¶0018-0024)
Guwang does not explicitly teach: a second low-pass filter which extracts a signal showing a component in a predetermined low frequency band of the voltage signal and and the signal extracted by the second low- pass filter
Oomi teaches: and a second low-pass filter (Fig. 2-3, “a low-pass filter, which is formed of a resistor 22 and a capacitor 23”) which extracts a signal showing a component in a predetermined low frequency band of the voltage signal (i.e. output voltage of the in-cylinder piezoelectric pressure sensor) and the signal extracted by the second low- pass filter (i.e. output voltage of the in-cylinder piezoelectric pressure sensor), in order to remove unnecessary frequency components such as unwanted noises before inputting the pressure signal into an ECU for subsequent pressure signal drift correction processing.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the in-cylinder piezoelectric pressure sensor signal processing system of Guwang to incorporate the teachings of Oomi to include a second low-pass filter which extracts a signal showing a component in a predetermined low frequency band of the voltage signal and and the signal extracted by the second low- pass filter in order to remove unnecessary frequency components such as unwanted noises before inputting the pressure signal into an ECU for subsequent pressure signal drift correction processing.

Regarding Claim 5, Guwang further teaches: further comprising: a third difference calculation unit which calculates a third difference between the second target value and the signal; and an integral processing unit which outputs an integral signal obtained by performing integral processing on the third difference, wherein the correction processing unit generates the correction signal corresponding to an addition signal obtained by adding the first difference, the proportional signal, and - 10-Customer No.: 31561 Docket No.: 105665-US-1376-PCT Application No.: TBA the integral signal, and feeds the correction signal back to the input side of the charge amplifier. (¶0068; “This step of calculating the value of the corrective signal Corr may take various embodiments. Preferably, advantageously and according to the invention, this calculation is performed by a PID (proportional integral derivative) controller which receives the current value S(t) as an input, calculates the error with respect to the reference value Sr and makes a PID adjustment of this error. It should be noted that the corrective signal Corr is a digital voltage signal.”.  In other words, Guwang calculates a difference (error) between current signal value S(t) and a reference value Sr and processes the difference separately through each of a Proportional (P), Integral (I), and Derivative (D) based correction unit in order to determine the optimal value of the corrective signal Corr (which is the basis for the correction signal Icorr that is fed back to the input side of the piezoelectric pressure sensor charge amplifier (Fig. 1, 12)) in order that “detection of the undesirable shifts of all kinds that may be found in the absolute value of the signal supplied by the sensor is much more reliable, and compensation by the servo control, which is kept active during all phases of the signal in which it can correct these undesirable shifts, is also more reliable” (¶0018-0024)
Guwang does not explicitly teach performing signal processing on the voltage signal such that it is extracted by the second low-pass filter
Oomi teaches: and a second low-pass filter (Fig. 2-3, “a low-pass filter, which is formed of a resistor 22 and a capacitor 23”) which extracts a signal showing a component in a predetermined low frequency band of the voltage signal (i.e. output voltage of the in-cylinder piezoelectric pressure sensor), in order to remove unnecessary frequency components such as unwanted noises before inputting the pressure signal into an ECU for subsequent pressure signal drift correction processing.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the in-cylinder piezoelectric pressure sensor signal processing system of Guwang to incorporate the teachings of Oomi to include and the signal extracted by the second low- pass filter in order to remove unnecessary frequency components such as unwanted noises before inputting the pressure signal into an ECU for subsequent pressure signal drift correction processing.

Regarding Claim 7, Guwang teaches all the elements of Claim 1 and further teaches:  the drift correction unit (Fig. 1, compensation circuit 17) comprises: a first difference calculation unit (Fig. 1, compensation circuit 17”) which calculates a first difference between a first target value (¶0065; “a predetermined comparison value V which is stored in the memory 25”) set previously and the extracted drift component (¶0065; “During the third step 33, the absolute value |.DELTA.S| of this variation is compared with a predetermined comparison value V which is stored in the memory 25.”; and -9-Customer No.: 31561 Docket No.: 105665-US-1376-PCTApplication No.: TBAa correction processing unit (Fig. 1, compensation circuit 17) which generates the correction signal (¶0058; “Icorr”) corresponding to the first difference (¶0066, responsive to first difference less than the comparison value V, the correction processing is executed) and feeds the correction signal back to the input side of the charge amplifier (Fig. 1, Icorr is fed back to the charge amplifier 12).; the pressure detection signal processing device comprises: a second difference calculation unit which calculates a second difference between a second target value set previously and the signal; and a proportional processing unit which outputs a proportional signal obtained by performing proportional processing on the second difference (¶0068; “This step of calculating the value of the corrective signal Corr may take various embodiments. Preferably, advantageously and according to the invention, this calculation is performed by a PID (proportional integral derivative) controller which receives the current value S(t) as an input, calculates the error with respect to the reference value Sr and makes a PID adjustment of this error. It should be noted that the corrective signal Corr is a digital voltage signal.”.  In other words, Guwang calculates a difference (error) between current signal value S(t) and a reference value Sr and processes the difference separately through each of a Proportional (P), Integral (I), and Derivative (D) based correction unit in order to determine the optimal value of the corrective signal Corr (which is the basis for the correction signal Icorr that is fed back to the input side of the piezoelectric pressure sensor charge amplifier (Fig. 1, 12)) in order that “detection of the undesirable shifts of all kinds that may be found in the absolute value of the signal supplied by the sensor is much more reliable, and compensation by the servo control, which is kept active during all phases of the signal in which it can correct these undesirable shifts, is also more reliable” (¶0018-0024)
 	and an integral processing unit which outputs an integral signal obtained by performing integral processing on the second difference; (¶0068; “This step of calculating the value of the corrective signal Corr may take various embodiments. Preferably, advantageously and according to the invention, this calculation is performed by a PID (proportional integral derivative) controller which receives the current value S(t) as an input, calculates the error with respect to the reference value Sr and makes a PID adjustment of this error. It should be noted that the corrective signal Corr is a digital voltage signal.”.  In other words, Guwang calculates a difference (error) between current signal value S(t) and a reference value Sr and processes the difference separately through each of a Proportional (P), Integral (I), and Derivative (D) based correction unit in order to determine the optimal value of the corrective signal Corr (which is the basis for the correction signal Icorr that is fed back to the input side of the piezoelectric pressure sensor charge amplifier (Fig. 1, 12)) in order that “detection of the undesirable shifts of all kinds that may be found in the absolute value of the signal supplied by the sensor is much more reliable, and compensation by the servo control, which is kept active during all phases of the signal in which it can correct these undesirable shifts, is also more reliable” (¶0018-0024) and the correction processing unit generates the correction signal corresponding to an addition signal obtained by adding the first difference signal, the proportional signal, and the integral signal (Examiner notes that conventional PID control is based on summing the individual correction values of each processing path (P+I+D) to produce an overall correction value.)
	Guwang does not explicitly teach: wherein the drift component extraction unit comprises: a low-pass filter which extracts a signal showing a component in a predetermined low frequency band of the voltage signal, and a differential processing unit which outputs a differential signal obtained by performing differential processing on the signal extracted by the low-pass filter
	Oomi discloses “An electronic control system includes a microcomputer and a signal processing circuit, and receives output signals of an in-cylinder pressure sensor and a crank angle sensor. The output signal of the pressure sensor indicates an output voltage of a piezoelectric transducer and a reference voltage. The signal processing circuit includes a hold circuit and a differential amplifier circuit.” (Abstract) and “It is therefore an object to provide an electronic control system, which realizes correction of a drift of an output voltage of an in-cylinder pressure sensor.” (¶0008) and “The pressure signal input circuit 18 includes a buffer circuit 21, which is formed in a voltage follower circuit by an operational amplifier 20, a low-pass filter, which is formed of a resistor 22 and a capacitor 23, and a drift correction circuit 24. The microcomputer 9 includes a CPU 25, a RAM 26, a ROM 27 and an A/D conversion circuit 28.” (¶0025).
Oomi teaches: and a low-pass filter (Fig. 2-3, “a low-pass filter, which is formed of a resistor 22 and a capacitor 23”) which extracts a component in a predetermined low frequency band of the voltage signal (i.e. output voltage of the in-cylinder piezoelectric pressure sensor) and a differential Fig. 2-3, 0022; “differentiation circuit 12”) processing unit which outputs a differential signal obtained by performing differential processing on the signal extracted by the low-pass filter, in order to remove unnecessary frequency components such as unwanted noises before inputting the pressure signal into an ECU for subsequent pressure signal drift correction processing.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the in-cylinder piezoelectric pressure sensor signal processing system of Guwang to incorporate the teachings of Oomi to include a low-pass filter which extracts a component in a predetermined low frequency band of the signal subjected to the differential processing in order to remove unnecessary frequency components such as unwanted noises before inputting the pressure signal into an ECU for subsequent pressure signal drift correction processing.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guwang et al. (U.S. 2012/0060595A1) in view of Oomi (U.S. 2013/0275070A1) in further view of Karrelmeyer et al. (DE102010062444A1).
Regarding Claim 10, the combination of Guwang and Oomi teaches all the elements of Claim 2 as indicated above.  However, neither explicitly teaches: wherein a digital signal processing unit changes, according to a rotation speed of the engine, a cut-off frequency of the low-pass filter constituting the drift component extraction unit.
Karrelmeyer discloses “a digital signal processing unit changes, according to a rotation speed of the engine, a cut-off frequency of the low-pass filter constituting the drift component extraction unit.” (Abstract) and “Carrying out a low-pass filtering with a speed-dependent limit frequency in order to obtain a filtered combustion chamber pressure signal” (¶0010) and “It is therefore the object of the present invention to provide a method for providing a crankshaft angle-based combustion chamber pressure signal which avoids the above disadvantages and in particular enables improved signal quality and a larger signal bandwidth.” (¶0007) and “The method described above achieves a combustion chamber pressure signal with significantly less noise, which is better suited for the subsequent feature calculation” (¶0043)
Therefore Karrelmeyer teaches: wherein a digital signal processing unit changes, according to a rotation speed of the engine, a cut-off frequency of the low-pass filter constituting the drift component extraction unit (See at least ¶0010) 
in order to obtain a filtered combustion chamber pressure signal with significantly less noise which is suited for subsequent signal processing.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the in-cylinder piezoelectric pressure sensor signal processing system of Guwang to incorporate the teachings of Karrelmeyer to include wherein a digital signal processing unit changes, according to a rotation speed of the engine, a cut-off frequency of the low-pass filter constituting the drift component extraction unit in order to obtain a filtered combustion chamber pressure signal with significantly less noise which is suited for subsequent signal processing.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki et al. (U.S. 2001/0052337A1) discloses “A signal processing device is provided which is designed to process an output of a piezoelectric sensor to produce a signal which indicates a load applied to the piezoelectric sensor accurately without being affected adversely by leakage current occurring in the piezoelectric sensor and electrical disturbances. The signal processing device includes a differentiating circuit which differentiates the output of the piezoelectric sensor and an integrating circuit which integrates an output of the differentiating circuit to produce an output signal as a function of the output of the piezoelectric sensor. The frequency range of the output signal is selected based on a frequency range of the load applied to the piezoelectric sensor.” (Abstract, Fig. 2-4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747